DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	Please note any references listed in the specification not cited in the parent
application 16/526843 have not been considered. A proper information disclosure
statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
information submitted’ for consideration by the Office, and MPEP § 609.04(a) states,
"the list may not be incorporated into the specification but must be submitted in a
separate paper.” Therefore, unless the references have been cited by the examiner on
form PTO-892, they have not been considered. A listing of the information from the
parent application need not be resubmitted in this continuation application unless the
applicant desires the information to be printed on the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

	Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of the
“expanded proximal anchor diameter is at least (133%) or ( 200%) or (from 133 to 333%) greater than the expanded distal anchor diameter” in the claims respectively with the ratios cited is new matter because the specification never described any specific ratio as to how much greater the proximal anchor was relative to the distal anchor. The specification in paragraphs 46,47 only described ratio or comparison as to how much an anchor expands from the unexpanded configuration to the expanded configuration, but there was no comparison established.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood what is meant by “substantially secure” as to whether this is changeable condition achieved by the placement of the anchors in the coronary sinus or in other words an adjustable securement and not permanent? Dependent claims 2 and 3 appear to possibly address the issue of indefiniteness by giving a definite condition. 
Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how are proximal anchor and distal anchor connected with the “fixed length connecting member” which is recited to be “between the distal and proximal expandable anchors” since there is no positive recitation of attachment. In claims 4,5 and 6 respectively the limitations of the “plurality of distal elongate arms expanded into circumferential engagement with an inner wall of the coronary sinus” and be “away from the longitudinal axis of the connecting member” and “away from a tubular securing member into which the distal arm is secured” fail to clarify if there is any joining of the distal anchor with the fixed length connecting member because the scope of the claim implies the “elongate arms” may not even be attached and just extend “distally” which is reasonable since the claims are reciting the elongate arms are extending away from the connecting member axis and also since claim 1 recites they are offset. In claims 7,8 and circumferential engagement with an inner wall of the coronary sinus” and be “away from the longitudinal axis of the connecting member” and “away from a tubular securing member into which the proximal arm is secured” fail to clarify if there is any joining of the proximal anchor with the fixed length connecting member because the scope of the claim implies the “elongate arms” may not even be attached and just extend “proximally” which is reasonable since the claims are reciting the elongate arms are extending away from the connecting member axis and also since claim 1 recites they are offset. The tubular securing member according to the scope of the claims may just be to secure a plurality of elongate arms together. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webler et al. (2005/0038506) in of Pavcnik et al. (6200336) and Wilson et al. (6569198) and White et al. (6652571). Webler et al. disclose (paragraph 65) a method of treating a mitral valve with regurgitation. Webler also disclose the procedure involves deployment into a coronary sinus, paragraph 218. Fig. 61A of Webler shows an expandable distal anchor 1002 and an expandable proximal anchor 1004 along with a 1010 extending between the distal and proximal anchors. Webler discloses the anchors are expandable, paragraph 16, see also figures. It is inherent that coil structures are collapsible and further Webler discloses (paragraphs 128,192) the method involves expanding the anchors, thus it is inherent they are in a collapsed condition to deliver. 
Figs. 1E, 2A, 2B, 60 show the fixed length connecting member has a curved configuration; however, Webler did not disclose a length between one and six inches. Wilson et al. teach (col. 5, lines 1,2) that the support member or connector has a length that falls within the claimed range of 1-6 inches. Wilson further teaches (col. 6, lines 14-16) that the intravascular support is sized and configured for placement in the coronary sinus. It would have been obvious to one of ordinary skill in the art to select a length within 1-6 inches as taught by Wilson et al. for the fixed length connecting member in the intraluminal cardiac device of Webler et al. since finding the optimal length only involves routine skill in the art and would be selected based on the intended use or location for placement in a vessel, such as the coronary sinus. Webler did not explicitly disclose the intraluminal cardiac device having an expanded configuration external to a patient’s body in which a longitudinal axis that is radially offset from an axis of the proximal lumen anchor and an axis of the distal lumen anchor and in an end view of the intraluminal cardiac device, the distal lumen is rotationally offset from the proximal lumen relative to the longitudinal axis of the connecting member. Pavcnik et al. teach (Fig. 8) an intraluminal cardiac device with the proximal and distal anchors being rotationally offset relative to the longitudinal axis of the connecting member. It would have been obvious to one of ordinary skill in the art to arrange the intraluminal cardiac 1032 which extend circumferentially away from the connector 1010. However, with respect to claim 6, Webler did not explicitly disclose the plurality of distal elongate arms are secured in a tubular securing member. Pavcnik et al. teach (Fig. 8) that a distal anchor 30 formed of elongate arms 11 has a tubular securing member 15 to join with a connecting member 16 to attach to another anchor. It would have been obvious to one of ordinary skill in the art to use a tubular securing member as taught by Pavcnik et al. to attach a distal anchor having 1034 which extend circumferentially away from the connector 1010. However, with respect to claim 9, Webler did not explicitly disclose the plurality of proximal elongate arms are secured in a tubular securing member. Pavcnik et al. teach (Fig. 8) that a distal anchor 30 formed of elongate arms 11 has a tubular securing member 15 to join with a connecting member 16 to attach to another anchor. It would have been obvious to one of ordinary skill in the art to use a tubular securing member as taught by Pavcnik et al. to attach a proximal anchor having elongate arms joined with a connector to attach to another anchor in the intravascular cardiac device of Webler et al. as modified with Wilson to allow the surgeon to accurately place the anchor at the desired orientation relative to the elongate connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799